Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 10/13/2022.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 13, 15 and 19-20, elected claims, are pending and are presented for examination.  Claims 10-12 and 16 have been withdrawn.
In view of amendments, the Examiner withdraws the rejection mailed on 6/13/2022.  The applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

Drawings
The drawings are objected to because 
Specification describes US 20210013783 A1- [0034, 0036, 0152-0154] split coil 1100’ in Figs. 16A, 16C.   It is not shown 1100’ in Figs. 16A, 16C.  
Specification describes US 20210013783 A1- [0153] “…. and the cross section thereof is formed in a trapezoidal shape.”   Said trapezoidal shape is not shown in Fig. 16A.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Claim 13 recites “a first bent portion having an inner peripheral side formed to be thicker than a radially opposite outer peripheral side of the first bent portion”, and “the first bent portion having a cross-section formed in a trapezoidal shape”. 
These items must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13, 15 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites “a first bent portion having an inner peripheral side formed to be thicker than a radially opposite outer peripheral side of the first bent portion”, and “the first bent portion having a cross-section formed in a trapezoidal shape”.  
Applicant describes in specification that a trapezoidal shape is as shown in Fig. 16A, and with three bent portions 1003, 1004, 1005 (Fig. 18A).  
But, it is not shown an inner peripheral side and a radially opposite outer peripheral side, and how a first bent portion having an inner peripheral side formed to be thicker than a radially opposite outer peripheral side of the first bent portion, and the first bent portion having a cross-section formed in a trapezoidal shape.  
It is vague and indefinite which feature in structure being as claimed.   
To explain more, let’s see a first bent portion 1003 among the three bent portions 1003, 1004, 1005 in Fig. 18A.  1003 is having a radially inner peripheral side and a radially opposite outer peripheral side. The first bent portion 1003 has a thickness of cross section between said radially inner peripheral side and said radially opposite outer peripheral side.  Then, ordinary skills will not figure out what does the claim mean ?

New Claim 20 recites “The stator for a rotating electric device according to claim 13, wherein the split coils are structured so as to suppress formation of twisting”.  It is vague and indefinite which feature in the coil structure being as claimed.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over HASHIMOTO et al (US 20170222508 A1).  
As for claim 13, HASHIMOTO discloses a stator (Fig. 1) for a rotating electric device, comprising: 
a plurality of slots (24) formed in an iron core (14) [0006, 0026, 0084], and 
a plurality of split coils (10) inserted into the plurality of slots (see all figures), 
wherein each split coil includes: 
a first bent portion (34, Fig. 3B) having an inner peripheral side formed to be thicker than a radially opposite outer peripheral side of the first bent portion, the first bent portion having a cross-section formed in a trapezoidal shape (see NOTE below), and 
a straight portion (30 or 32) disposed between the first bent portion (34) and a second bent portion (36). 
NOTE:  For purpose of examination, it is interpreted with markup below. In Fig. 3B, left side is a radially inner peripheral side and right side is a radially opposite outer peripheral side.  HASHIMOTO discloses the rectangular wire concentrically wound coil 10 is formed to have a trapezoid cross section [0032].  Furthermore, at arrow below, it has a trapezoidal shape, and the radially inner peripheral side at upper side of trapezoidal shape formed to be thicker than a radially opposite outer peripheral side at lower side of trapezoidal shape.  


    PNG
    media_image1.png
    222
    319
    media_image1.png
    Greyscale

HASHIMOTO is merely silent to explicitly disclose wherein each split coil of the plurality of split coils are coated with an insulating film.  However, it is notoriously old and well known in the art to have an insulating thin coating, i.e., film on the conductor surface since, if not having insulation, coil turns shall make short circuit, and therefore the examiner hereby takes official notice.  See examples in prior art made of record section below, such as Ishigami et al (US 20140346915 A1).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed to have the plurality of split coils are coated with an insulating film so that each turns does not make short circuit.  

As for claim 15, HASHIMOTO discloses a rotating electric device (“a rotary electric machine”) [0025], comprising: a stator (12, Fig. 1) for a rotating electric device according to claim 13; and a rotor [0025-0026].  

As for claim 19, HASHIMOTO discloses the stator for a rotating electric device according to claim 13, wherein the split coils includes an inclined surface (see markup in claim 13 for slope surface at trapezoid) between the inner and outer peripheral sides of the first bent portion.

As for claim 20, HASHIMOTO discloses the stator for a rotating electric device according to claim 13, wherein the split coils are structured so as to suppress formation of twisting.  As best understood, applicant describes the claimed issue is in manufacturing process (Fig. 16B, [0153-0155] in US 20210013783 A1), and none of structure for the feature being defined to claim.  The manner of operating the device does not differentiate apparatus claim from the prior art. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  MPEP 2114. 
HASHIMOTO discloses the split coils are structured securely fitted in the slot, therefore, it is obvious being suppressed formation of twisting.   

Prior Art Made of Record
The prior art made of record considered pertinent to applicant's disclosure. 
For official notice in claim 13. 
Hattor (US 20150244233 A1), [0032]. 
Ikuta et al (US 8981613 B2), The conductor segment 23 is coated with an insulating film 23d at its outer surface (Fig. 5). 
Ishigami et al (US 20140346915 A1), [0083] (Fig. 12, 18). 
HASHIMOTO et al (US 20170141632 A1), similar to HASHIMOTO et al (US 20170222508 A1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-5072.  The examiner can normally be reached on 7AM-3PMPM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834